DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tullis (US 5908152 A) in view of Chang (US 2005/0098616 A1).
Regarding claims 1, 7-8, and 11-14, Tullis teaches a multi-compartment box including a lid comprising a bottom compartment (i.e. tray; 8), the bottom compartment having a product compartment (22) and a display compartment (28); a lid (98) arranged to cover the bottom compartment; a divider (24/26) in the bottom compartment between the product compartment and the display compartment; wherein the lid and the bottom compartment are formed from one contiguous piece of material (see Fig. 1).  Tullis lacks a window in the lid.
Chang teaches a food box with a windowed cover for viewing contents of the food tray’s various compartments (see Figures 1-3).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to provide windows in the top lid of Tullis’s box in order to allow one to view contents without opening (Chang; see Par. 0003-0005).
Regarding claims 2-4, Tullis, as modified above, teaches a box further comprising a closure to maintain the lid in a closed position via tab and slot engagement (116/121) between a lid sidewall and a bottom compartment sidewall.
Regarding claims 6 and 16, Tullis, as modified above, teaches a box further comprising a flap (Tullis; 110) positioned to cover the bottom compartment (i.e. tray), the flap residing between the lid and the bottom compartment.  Examiner notes that Tullis’s flap 110 covers at least a portion of the bottom tray.
Regarding claims 9-10 and 15, Tullis, as modified above, discloses the claimed invention except for inserts positioned within the product compartment and/or the display compartment.  Chang teaches a food box comprising inserts (30) positioned within compartments in order to further divide said compartments (see Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Tullis’s box to include further inserts for providing means of separation within the individual compartments (Chang; see Par. 0013-0014).
Response to Arguments
6.	Applicant’s arguments, see Pages 5-7, filed 07/14/2022, with respect to the rejection(s) of claim(s) 1-16 under USC 102(a)(1)—in view of Chang have been fully considered and are persuasive.  Chang lacks a bottom compartment, or tray, that comprises both a product compartment and a display compartment; said bottom tray and a lid formed of a contiguous piece of material.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 103(a)—Tullis in view of Chang.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734